Title: From James Madison to Albert Gallatin, 19 February 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, February 19th: ’08.

I have to request that you cause an advance to be made to Wm: Lewis, of one thousand dollars, to be paid out of the fund appropriated for the Intercourse of the United States, with foreign Nations.  The said Lewis to be charged accordingly on the Books of the Treasury, & held accountable.  It will be most convenient to Mr. Lewis to receive the money in New York, upon his arrival in that City.  I am &c.

James Madison.

